In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              __________________

                              NO. 09-15-00260-CR
                              __________________

                     WILLIAM LEE LUNDAY, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 14-20116
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury convicted appellant William Lee Lunday of aggravated assault

against a public servant, and the trial court assessed punishment at twenty years of

confinement. In his sole issue, Lunday challenges the sufficiency of the evidence.

We affirm the trial court’s judgment of conviction.

                                THE EVIDENCE

      Deputy Dustin Unruh of the Jefferson County Sheriff’s Office testified that

on June 8, 2014, he was dispatched to an address in Jefferson County regarding a

physical disturbance between a male and a female. Deputy Unruh testified that he
                                         1
was in uniform and was driving his patrol car. Upon arriving at the address,

Deputy Unruh saw Lunday in a confrontation with a female in front of a trailer,

and Lunday’s hands were around the female. Deputy Unruh testified that when he

got out of his patrol car, Lunday removed his hands from the female and “all of his

tension was directed towards me at that point.” Deputy Unruh asked Lunday to

come to him, and Lunday began yelling at Deputy Unruh. Deputy Unruh explained

that he wanted to pat Lunday down for weapons and make the scene safe. Deputy

Unruh testified that Lunday began yelling and cursing, and he told Deputy Unruh

that the female was his mother. According to Deputy Unruh, Lunday appeared to

be upset and angry.

      Deputy Unruh testified that when he instructed Lunday to come toward him,

Lunday became “more aggressively angry” and pulled an object from his pocket,

so Deputy Unruh drew his pistol. Deputy Unruh saw that the object in Lunday’s

hand was a knife,1 and he asked to see Lunday’s hands and told Lunday to get on

the ground. Deputy Unruh testified that he instructed Lunday to show his hands

and get on the ground several times, but Lunday did not comply, and Lunday

continued to advance toward Deputy Unruh with the knife in his hand “in an

aggressive manner.” According to Deputy Unruh, Lunday continued to yell and

“[h]is emotions were clearly high.” Deputy Unruh explained that he moved

      1
          Deputy Unruh testified that a knife is a deadly weapon.
                                           2
backward because he feared that if he had to use deadly force against Lunday, the

bullet might hit an innocent person because there were ten to twelve other people,

including children, on the scene. Deputy Unruh testified that Lunday continued to

use profanity and told Deputy Unruh that “he wasn’t going without a bullet in his

head or in his chest[.]”

      According to Deputy Unruh, Lunday asked him more than once to shoot

him, and Deputy Unruh characterized the situation as “suicide by cop.” Deputy

Unruh explained, “I was in fear that he would take serious matters into his own

hands and attack me or turn around and maybe grab a child or any other of the

innocent civilians behind him.” Deputy Unruh testified that during the encounter,

Lunday would sometimes calm down briefly, but would then become aggressive

and continue to advance toward him. Deputy Unruh became more aggressive in

giving commands to Lunday, and Lunday eventually threw the knife to the side

and got on his knees next to Deputy Unruh’s patrol car. Deputy Unruh described

Lunday’s demeanor at that point as “crying” and “apologetic.” The State rested at

the conclusion of Deputy Unruh’s testimony.

      Lunday’s mother, Melody, testified that she called 911 because Lunday was

withdrawing from methamphetamine and “tripping[,]” and she felt that she was in

danger and needed to get away from Lunday. Melody testified that Lunday was

hallucinating and had physically assaulted her. Melody testified that Lunday told
                                        3
Deputy Unruh, “You might as well go ahead and kill me, bro. I want to die now.”

Melody explained that Lunday simply wanted to die and did not want to hurt

anyone.

                                   LUNDAY’S ISSUE

      In his sole appellate issue, Lunday challenges the sufficiency of the evidence

supporting his conviction. Specifically, Lunday argues that the evidence

“overwhelmingly established that appellant engaged in behavior with the intent to

cause a public servant, the investigating officer, to kill him.” Lunday contends that

the evidence “fails to sufficiently support the allegations in the indictment that

appellant intentionally and knowingly threatened imminent bodily injury to the

officer.”

      In reviewing the legal sufficiency of the evidence, we review all the

evidence in the light most favorable to the verdict to determine whether any

rational fact finder could have found the essential elements of the offense beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007). The fact finder is the ultimate authority

on the credibility of witnesses and the weight to be given their testimony.

Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981). We give full

deference to the fact finder’s responsibility to fairly resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic
                                         4
facts to ultimate facts. Hooper, 214 S.W.3d at 13. If the record contains conflicting

inferences, we must presume that the fact finder resolved such facts in favor of the

verdict and defer to that resolution. Brooks v. State, 323 S.W.3d 893, 899 n.13

(Tex. Crim. App. 2010); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). We also determine whether the necessary inferences are reasonable based

upon the combined and cumulative force of all the evidence when viewed in the

light most favorable to the verdict. Clayton, 235 S.W.3d at 778.

      A person commits the offense of aggravated assault of a public servant if he

intentionally or knowingly threatens another with imminent bodily injury, uses or

exhibits a deadly weapon while committing the assault, and the victim of the

offense is a public servant lawfully discharging an official duty. Tex. Penal Code

Ann. §§ 22.01(a)(2) (West Supp. 2015), 22.02(a)(2), (b)(2)(B) (West 2011).

Aggravated assault of a public servant by threat is a conduct-oriented offense that

has no required result. See Landrian v. State, 268 S.W.3d 532, 540 (Tex. Crim.

App. 2008); Hall v. State, 145 S.W.3d 754, 758 (Tex. App.—Texarkana 2004, no

pet.). To prove the required culpable mental state of intentionally or knowingly, the

State had to show either that it was Lunday’s “conscious objective or desire to

engage in the conduct” or Lunday was aware of the nature of, or circumstances

surrounding, his conduct. See Tex. Penal Code Ann. § 6.03(a), (b) (West 2011).

The jury may infer intent from circumstantial evidence, such as the defendant’s
                                         5
acts, words, and conduct. Guevara v. State, 152 S.W.3d 45, 49-50 (Tex. Crim.

App. 2004).

      Although the jury heard evidence from which it could have inferred that

Lunday was attempting to commit “suicide by cop,” such an inference focuses on

the result of his actions rather than the nature of his conduct. See Landrian, 268
S.W.3d at 540; Hall, 145 S.W.3d at 758. An inference of “suicide by cop” does not

exclude an inference that Lunday intentionally or knowingly used a deadly weapon

to threaten Deputy Unruh with imminent bodily injury because if Lunday’s

objective was to force Deputy Unruh to kill him, Lunday had to demonstrate a

credible threat that would justify Deputy Unruh’s use of deadly force. See Godsey

v. State, 719 S.W.2d 578, 583 (Tex. Crim. App. 1986). Viewing the evidence in the

light most favorable to the verdict, we conclude that the evidence is legally

sufficient to support Lunday’s conviction. See Tex. Penal Code Ann. §§

22.01(a)(2), 22.02(a)(2), (b)(2)(B); Jackson, 443 U.S. at 318-19; Hooper, 214
S.W.3d at 13. Accordingly, we overrule Lunday’s sole issue and affirm the trial

court’s judgment of conviction.

      AFFIRMED.



                                      ________________________________
                                             STEVE McKEITHEN
                                                 Chief Justice
                                        6
Submitted on April 28, 2016
Opinion Delivered May 11, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       7